Case 2:21-cv-00454-CAS-AFM Document 1-1 Filed 01/15/21 Page 1 of 2 Page ID #:17




                   EXHIBIT 1
Case 2:21-cv-00454-CAS-AFM Document 1-1 Filed 01/15/21 Page 2 of 2 Page ID #:18




                       ~it~~                    '~.niteb ~tatE~ latent anb ~rabem~r~ office
                                                                                                                     ~~~i~


                                                                               t         t
                                                                          L                  _ __
    Reg. N0. 4,214~21~                                          ATARI INTERACTIVE,INC.(DELAWARE CORPORATION
                                                                475 PARK AVENUE SOUTH
    Registered Sep. 25, 2012 rrEwYo~uc,rrY iooi6
    jllt. CIS.: 9~              16, and 25                      FOR: VIDP:O GAME MACHINES FOR USL WITH TF,LF.VISIONS; PLUG AND PLAY GAME
                                                                iJNITS FOR PLAYING VIDEOAND COMPUTER GAMES WITH THE USE OF AN EXTERNAL
                                                                DISPLAY SCREEN OR MONITOR,IN CLASS 9(LT.S. CLS. 21, 23,26, 36 AND 38).
    TRADEMARK
                                                                FIRST USA 11-]9-2004; 1N COMMERCE 11-19-2004.
    PRINCIPAL REGISTER
                                                                FOR: PRINTED MATTER, NAMELY, POSTERS, STICKERS; USER AND INSTRUCTION
                                                                MANUALS TOR COMPUTER HARDWARE AND SOF"TWAR~,IN CLASS 16 (U.S. CLS. 2,
                                                                5,22, 23, 29,37,38 AND 50).

                                                                FIRST USE 1U-28-2009; IN COMM~iKCF_ 10-28-2009.

                                                                FOR: ARTICLES OF CLOTHING, NAMELY, T-SHIRTS, SWEAT SHIRTS, HATS,IN CLASS
                                                                25(U.S. Ci,S. 22 AND 39).

                                                                FIRST USE 4-30-2001;IN CONIIvIERCE 4-30-2001.

                                                                OWNL:R Ol~ U.S. REiG. NOS. 1,00,153, 3,173,508, AND U7'HL;RS.

                                                                THE MARK CONSISTS OF THE WORD "ATARI" VvITH A FUJI DESIGNABOVE THE WORD
                                                                WITI~NA BOX.

                                                                THE ENGLISH TRANSLATION OF "ATARI" IS SUCCESS OR LUCK.

                                                                SN 77-609,882, FLLEll 11-7-2008.

                                                                MATTHF,W PAPPAS.EXAMiNTNG ATTORNEY




   ~~~ ~~
    Uirei~iur of the Unii~J Slates I'otenl and ItaJemxrk O~cc
